FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUSTAVO RAFAEL RIVERA-                           No. 11-72931
RENDON,
                                                 Agency No. A078-000-027
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Gustavo Rafael Rivera-Rendon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for adjustment of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
status. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition

for review.

      We lack jurisdiction to review the BIA’s discretionary denial of adjustment

of status and Rivera-Rendon does not raise a colorable due process challenge to the

BIA’s dispositive discretionary determination. See 8 U.S.C. § 1252(a)(2)(B)(i);

Bazua-Cota v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006).

      Rivera-Rendon’s remaining contentions are not properly before us because

they concern portions of the immigration judge’s decision that the BIA did not rely

upon. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(review is limited to the grounds relied upon by the BIA).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   11-72931